— In a proceeding to quash or modify certain sub*116poenas duces tecum, Inca Printing and Mailing Corp. and Realistic Printing Corp., appeal from an order of the County Court, Nassau County (Wexner, J.), dated April 15, 1991, which denied their application.
Ordered that the order is affirmed, with costs, and the stay granted by decision and order of this court dated May 7, 1991, is vacated forthwith.
Contrary to the appellants’, contentions, the subpoenas were neither overbroad nor sought irrelevant materials. Moreover, the demand for records covering periods allegedly barred by the Statute of Limitations was proper (see, All-Waste Sys. v Abrams, 155 AD2d 401; Matter of Johnson v Keenan, 58 AD2d 755). We have considered the appellants’ remaining contentions and find them either to be unpreserved for appellant review or without merit. Mangano, P. J., Hooper, Sullivan and Harwood, JJ., concur.